DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-180380, filed on 09/20/2017.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the ultrasound endoscope according to claim 1, wherein the second surface and the third surface fall within the opposite surface of the ultrasound transducer” (emphasis added). However, it is unclear what the applicant intends by the bolded language. The positional relationship between “the second surface and the third surface” and “the opposite surface of the ultrasound transducer” is not discernable from the claim language or any 
Claims 3 and 4 recite “the ultrasound endoscope according to claim 1, wherein the third surface is disposed along the opposite surface of the ultrasound transducer” and “wherein the third surface is disposed along the second surface,” respectively. However, the positional relationship is unclear by the claim language “disposed along.” For this reason, claims 3 and 4 are indefinite. For the purposes of examination, the claim language “disposed along” is interpreted as the third surface being parallel to the “opposite surface of the ultrasound transducer” (claim 3) and “the second surface” (claim 4).
Claim 7 recites “wherein the relay substrate includes a distal end side substrate” and “a proximal end side substrate.” However, it is unclear whether the distal end side substrate and the proximal end side substrates are part of the relay substrate, or are additional substrates within the relay substrate. Further, if the distal end and proximal end side substrates are intended to be different from the relay substrate, then it is unclear how they included in the relay substrate. For the purposes of examination, the claim is interpreted as the distal end side substrate and the proximal end side substrates further defining the relay substrate, and therefore are a part of the relay substrate.   
The same logic pattern applies to the “first proximal end side substrate” and “second proximal end side substrate” of claim 8, and the “distal end side first portion”, the “distal end side second portion”, and the “distal end side third portion” of claim 9. 
For these reasons, claim 7 and its dependents are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (WO 2016208250, of which US 2018/0168541 is relied upon for citation purposes as a US equivalent) in view of Kitahara (US 2017/0143298) and Iwashita et al. (JP 2015/208378). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Kitahara ‘541 teaches an ultrasound endoscope (“The present disclosure relates to an ultrasound endoscope” [0002]), comprising:
a distal end portion that is provided on a distal end of an insertion portion to be inserted into a subject (“As illustrated in Fig. 1, the ultrasound endoscope 2 includes an insertion portion 21…to be inserted into the subject,” wherein “the insertion portion 21 includes a rigid distal end portion 211 that is provided on a distal end side” [0024]);
a curvature portion that is connected to a proximal end side of the distal end portion in the insertion portion (“As illustrated in Fig. 1, the insertion portion 21 includes…a curve portion 212 capable of curving that is connected to a proximal end side of the distal end portion 211” [0024]);
a plurality of coaxial wires that are inserted into the curvature portion in a longitudinal axis direction of the insertion portion (“As illustrated in Fig. 1, the ultrasound endoscope 2 
a convex ultrasound transducer including two surfaces where one surface is configured to transmit and receive an ultrasound and another surface is an opposite surface that is on a side opposite to the one surface, the convex ultrasound transducer being provided in the distal end portion so as to incline the opposite surface with respect to the longitudinal axis (“The ultrasound transducer 7 may be…a convex transducer”([0025]), and as depicted in Fig. 4, an opposite surface relative to the convex transmit/receive surface is at an angle, and therefore inclined, with respect to “the longitudinal axis N direction of the insertion portion 21” [0042]); and a relay substrate that is disposed in the distal end portion, is connected to the ultrasound transducer, and is connected to the coaxial wires, the relay substrate being configured to relay transmission of an electric signal to each of the coaxial wires from the ultrasound transducer (“a relay board 74 that electrically connects each piezoelectric element of the piezoelectric element group 71, and a cable into which the insertion portion 21 is inserted” [0035], wherein multiple cables such as cable 74 a connect to the relay board as depicted in Fig. 4). Fig. 4 of Kitahara ‘541 is reproduced below. 

    PNG
    media_image1.png
    361
    532
    media_image1.png
    Greyscale

Reproduction of Fig. 4 of Kitahara US 2018/0168541
is capable of being curved in two directions orthogonal to each other. Instead, Kitahara ‘298 is relied upon as it discloses an analogous ultrasound endoscope to the instant application. Specifically, Kitahara ‘298 teaches that “a bending portion 22” analogous to curve portion 212 of Kitahara ‘541 is “configured to be bendable, for example, in upward and downward directions and left and right directions” ([0047]). Thus, from an unbent position, bending the bending portion 22 left, right, upward or downward, each correspond to orthogonal directions relative to the straight, unbent position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curve portion 212 of Kitahara ‘541 such that it bends fully in the directions provided by the bending portion 22 of Kitahara ‘298 in order to provide a wider range of viewing positions of a tissue relative to an endoscope without a bending portion. 
Kitahara ‘541, nor its modification with Kitahara ’298, teach wherein the relay substrate includes a first surface that is connected to the ultrasound transducer, and extends from the opposite surface of the ultrasound transducer, a second surface that is connected to the coaxial wires, and a third surface that is disposed to face the opposite surface of the ultrasound transducer, is continuous to the first surface through a first flexure portion, and is continuous to the second surface through a second flexure portion that is bent in a direction orthogonal to the first flexure portion. 
Iwashita, which discloses an analogous ultrasonic probe for insertion into a body cavity to the instant application, is relied on instead. First, Iwashita teaches a flexible printed circuit (FPC) 40 which corresponds to the relay substrate. The structure depicted in Fig. 3 (reproduced first surface that is connected to the ultrasound transducer and extends from the opposite surface of the ultrasound transducer. Further, the figure depicts a “second deforming portion 44” of the FPC 40, which extends between bent portion 22 and flexible portion 24 (as depicted in Figs. 1-2). A probe cable 18 “that electrically connects the operation unit 14 and the connector 16” necessarily connects to the FPC at a proximal position in flexible portion 24 to operate the transducer/vibrator unit 60. In other words, the second deforming portion 44 corresponds to the second surface that is connected to a coaxial wire. Finally, Iwashita teaches a “first deforming part 42” that corresponds to the third surface. The first deforming part 42 is continuous with curved portions 80 and 82 (i.e., the first surface), wherein the curve is analogous to the first flexure portion, and is continuous with the second deforming part 44 via the “connecting portion 46” corresponding to the second flexure portion. The bending of the first and second flexure portions (i.e., the curve of curved portions 80/82 and the connecting portion 46, respectively) are orthogonal to each other. By rotating the entire FPC 40 by ± 90° around the y-axis and removing drawer sections 48 a and b, either one of curved portion 80 or 82 is connected to the ultrasound transducer along its length, and the third surface (i.e., first deforming part 42) faces the opposite surface of the ultrasound transducer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relay board 74 of Kitahara ‘541 with the FPC 40 of Iwashita including one of curved portions 80 or 82, second deforming portion 44, and first deforming part 42 “so that the FPC 40 can pass through the bent portion 22 and the flexible 

    PNG
    media_image2.png
    487
    593
    media_image2.png
    Greyscale

Reproduction of Fig. 3 of Iwashita.

As best understood by claim 2 (see 112(b) indefiniteness above), the modification of Kitahara ‘541 as conveyed for claim 1 further teaches wherein the second surface and the third surface fall within the opposite surface of the ultrasound transducer. Since the relay board 74 of Kitahara ‘541 is housed within the main body 214 opposite the transmit/receive surface of the transducer, it falls ‘within’ the opposite surface (Fig. 4). Further, the modification of Kitahara ‘541 replaces the relay board 74 with the FPC 40 and its previously described elements, therefore the second and third surfaces (i.e., the second deforming portion 44 and first deforming part 42, respectively) necessarily fall within the opposite surface.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kitahara ‘541 for the same reasons as previously conveyed for claim 1. 
wherein the third surface is disposed along the opposite surface of the ultrasound transducer, wherein the third surface (i.e., the first deforming part 42) is parallel to the opposite surface of the ultrasound transducer (as depicted in Iwashita Fig. 3) after rotation of the entire FPC 40 by 90°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kitahara ‘541 for the same reasons as previously conveyed for claim 1. 
Regarding claim 4, the modification of Kitahara ‘541 further teaches, wherein the third surface is disposed along the second surface. Specifically, Iwashita discloses that “the communication part 46 is provided between the first deformation part 42 and the second deformation part 44” and that “the direction of the FPC 40 is different between the first deformation unit 42 and the second deformation unit 44, and the direction of the FPC 40 is converted in the communication unit 46. In the present embodiment, the FPC 40 is bent at the connecting portion 46, and the direction of the FPC 40 is changed by bending the FPC 40.” Thus, the deforming part 42 and the second deforming portion 44 are positionable relative to each other via the connecting portion 46. Therefore, adjusting the connecting portion 46 enables the third surface (i.e., the first deforming part 42) to be parallel to the second surface (i.e., the second deforming portion 44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kitahara ‘541 by adjusting the positional relationship between the second and third surfaces via the bending connecting portion 46 as a means of produce an expected outcome of altering the position of the ultrasound transducer.
wherein the ultrasound transducer is in a shape of a semicylinder (the convex ultrasound transducer 7 of Kitahara ‘541 necessarily possesses some thickness, resulting in a semi-cylindrical shape), the one surface of the ultrasound transducer is a lateral surface of the semicylinder (the lateral surface of the convex ultrasound transducer encompasses the acoustic lens 73, as depicted in Fig. 4, which is necessarily the surface of the convex ultrasound transducer that transmits and receives ultrasound). Iwashita further teaches that the first surface of the relay substrate is a surface extending along a bottom surface of the semicylinder. A bottom surface of the semicylinder is being interpreted as the opposite surface of the ultrasound transducer such as depicted by the holder 68 of transducer/vibrator unit 60 of Fig. 3 of Iwashita, where one of the curved portions 80 or 82 is connected along the bottom surface (after 90° rotation around the y-axis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kitahara ‘541 such that one of the curved portions 80/82 are connected to the ultrasound transducer as described by Iwashita for the same reason as previously conveyed for claim 1. 
Regarding claim 6, the modification of Kitahara ‘541 further teaches wherein the relay substrate is formed by using one substrate: Iwashita specifically discloses that “the FPC 40 includes a first deforming part 42, a second deforming part 44, and a connecting part 46.” Further, the “the curved section 42a has two curved sections: a curved section 80 connected to the drawer section 48a and a curved section 82 connected to the drawer section 48b”. Thus, the curved sections 80 and 82 are a continuation of first deforming part 42, and therefore of the same material as the FPC 40. 

As best understood by claim 7, the modification of Kitahara ‘541 teaches wherein the relay substrate includes a distal end side substrate that includes the first flexure portion (one of curved portions 80 or 82 and distal end of the first deforming part 42 of Iwashita wherein the curve corresponds to the first flexure portion), and is connected to the ultrasound transducer (modification of Iwashita where the FPC 40 is rotated 90° around the y-axis, drawer sections 48a and b are removed, and one of curved portions 80 or 82 is directly connected to the opposite surface of the ultrasound transducer), and a proximal end side substrate that includes the second flexure portion, is connected to the distal end side substrate, and is connected to the plurality of coaxial wires (second deforming portion 44 and proximal end of the first deforming part 42 that includes the connecting portion 46) as previously conveyed for claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitahara ‘541 for the same reasons as previously conveyed for claim 1.
Regarding claim 14, the modification of Kitahara ‘541 further teaches wherein the relay substrate is formed by using a flexible substrate that is capable of being bent via the FPC 40 of Iwashita and their curved and bending portions, 80/82 and 46, respectively.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitahara ‘541 with the FPC 40 of Iwashita as previously conveyed for claim 1 following the same logic pattern. 
wherein the ultrasound transducer is a plurality of piezoelectric elements configuring the ultrasound transducer (ultrasound transducer 7 including “a plurality of piezoelectric elements in an array” [0025]). 
Regarding claim 16, the modification of Kitahara ‘541 further teaches wherein the curvature portion is capable of being curved in a first curvature direction along a plane parallel to a scanning surface of an ultrasound that is transmitted from the ultrasound transducer, and in a second curvature direction along a plane perpendicular to the scanning surface as previously conveyed by Kitahara ‘298 in claim 1: “a bending portion 22 configured to be bendable, for example, in upward and downward directions and left and right directions” ([0047]), whereby the “first curvature direction” corresponds to an unbent position parallel to the scanning surface, and the “second curvature direction” corresponds to any of the listed positions from Kitahara ‘298 which would be along a plane perpendicular to the scanning surface. 
Thus, the modification of Kitahara ‘541 with Kitahara ‘298 as previously conveyed for claim 1 follows the same logic pattern. Further, it would have been obvious to modify the curve portion 212 of Kitahara ‘541 with the bending portion 22 of Kitahara ‘298 to obtain ultrasound information of a tissue from orthogonal planes for a more comprehensive diagnosis. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara ‘541, Kitahara ‘298, and Iwashita as applied to parent claim 1, and further in view of Irie (WO 2017/010292, of which US 2018/0132820 is relied upon for citation purposes as a US equivalent).
Regarding claim 8, the modification of Kitahara ‘541 teaches the ultrasound endoscope according to claim 7, but does not disclose wherein the proximal end side substrate includes a first proximal end side substrate in which one end is connected to the distal end side substrate, and another end is connected to a part of the plurality of coaxial wires, and
a second proximal end side substrate in which one end is connected to the distal end side substrate, and another end is connected to a coaxial wire different from the part of the coaxial wires that is connected to the first proximal end side substrate, in the plurality of coaxial wires. 
Irie, however, discloses an analogous ultrasound endoscope to the instant application. Specifically, Irie teaches in the conventional ultrasound transducer module 300 of Figs. 7-8 that “the casing 302 includes the convex type ultrasound transducer 301…, a plurality of cables 311 and a relay substrate 312,” wherein “the relay substrate 312 relays between the ultrasound transducer 301 and the plurality of cables 311” ([0006]). Further, as depicted in Figs. 7-8 (reproduced below), two groups of wires attach to a portion of the relay substrate 312. 

    PNG
    media_image3.png
    277
    540
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    480
    421
    media_image4.png
    Greyscale



         Modified reproduction of Fig. 7 of Irie.
       Modified reproduction of Fig. 8 or Irie.


ends is connected to a part of the plurality of coaxial wires and the other end is connected to a coaxial wire different form the part of the coaxial wires that is connected to the first end.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kitahara ‘541 with the relay board 74 replaced with the FPC 40 if Iwashita as follows: Further modify the proximal end side substrate as defined above for claim 7, wherein the second deforming portion 44, connecting portion 46, and proximal half of the first deforming part 42 is divided into two parts. The first proximal end side substrate and second proximal end side substrate would be connected to the distal end side substrate (i.e., the distal half of the first deforming part 42 and one of the curve sections 80 or 82) at their distal ends, while the other end of the first and second proximal end side substrates would be connected to separate pluralities of coaxial wires as disclosed by Irie. This would have been obvious because as stated by Irie, this connection between different sets of coaxial cables connecting to a relay substrate is a conventional, and therefore well-known, set-up in the art of ultrasonic catheter construction. 
 With regard to claim 9, the modification of Kitahara ‘541 as conveyed above for claim 8 teaches wherein the distal end side substrate includes a distal end side first portion that is connected to the ultrasound transducer (one of the curved positions 80 or 82 of Iwashita corresponding the distal end side first portion that is connected to the ultrasound transducer). Further, since the division of the proximal half of the first deforming part 42 into first and second proximal end side substrates represents an obvious design choice, so too would dividing the distal half of the first deforming part 42 into second and third distal end side portions. Further, the bend between either one of the curved portions 80 or 82 corresponds to first flexure portion that are continuous to the distal end side first portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kitahara ‘541 by dividing the distal half of the first deforming part 42 into two portions that maintains the desired function represents a variant design choice in the absence of showing any criticality or unexpected results.
A schematic of the flattened FPC 40 of the modification of Iwashita for the modification of Kitahara ‘541 is illustrated below for clarity of the analysis of claims 8 and 9.

    PNG
    media_image5.png
    297
    1044
    media_image5.png
    Greyscale

Schematic mapping the instant claim elements to the modified FPC 40 of Iwashita.

Regarding claim 10, the modification of Kitahara ‘541 as previously conveyed for claims 8-9 further teaches wherein the first proximal end side substrate is connected to the distal end side second portion from a side opposite to a distal end side third portion side of the distal end side second portion, and
the second proximal end side substrate is connected to the distal end side third portion from a side opposite to a distal end side second portion side of the distal end side third portion via Irie. The cross-section of Fig. 8 illustrates groups of cables connecting with the relay substrate 312 on opposite sides. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kitahara 
With regard to claim 11, the logic pattern and reasoning applied to claim 10 is also applicable to the added element of the second proximal end side substrate is connected to the distal end side third portion from a distal end side second portion side of the distal end side third portion instead of from opposite sides as for claim 10. The schematic above illustrating the modification of FPC 40 of Iwashita illustrates the connection of the second proximal end side substrate and distal end side third portion from the same side as the distal end side second portion side.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara ‘541, Kitahara ‘298, and Iwashita as applied to parent claim 1, and further in view of Sato et al. (US 2009/0093725).
The modification of Kitahara ‘541 teaches the ultrasound endoscope according to claim 7, but does not explicitly disclose wherein the distal end side substrate and the proximal end side substrate are connected to each other by bringing corresponding electrodes into contact with each other, and an electrode that is formed on at least one of the distal end side substrate and the proximal end side substrate has a flying lead structure. 
flying lead section 112a projecting from an end surface of the board by a so-called flying lead structure, and is connectable to the first flexible printed circuit board wiring pad group 107 by soldering or the like” ([0083]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kitahara ‘541 with the flying lead connection means of Sota such that the flying leads 112a are positioned on the proximal end side substrate for connecting with the wiring pad group 107 disposed on the distal side substrate, or vice versa, as a well-known technique in the field for connecting circuit components. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara ‘541, Kitahara ‘298, and Iwashita as applied to claim parent claim 1, and further in view of Källbäck et al. (WO 2016/130713). 
The modification of Kitahara ‘541 teaches the ultrasound endoscope according to claim 1, but does not explicitly disclose wherein thicknesses of the first flexure portion and the second flexure portion are less than thicknesses of other portions. 
Källbäck discloses a medical device, such as a catheter, using flexible circuit technologies, which shares a technical field with the instant application. Specifically, Källbäck teaches that “notably, it may be desired to create a region of the medical device that is more susceptible to bending or other faults, and accordingly such a region may have a thinner or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered the FPC 40 of the modification of Kitahara ’541 with the structural properties as conveyed by Källbäck, by ensuring the bend between one of the curved portions 80/82 and the connecting portion 46 are thinner than the other parts of the FPC 40 as a well-known means for allowing flexure and smaller footprint designs of catheter components to achieve “simplified manufacturability along with complex functionality and robust durability” (Källbäck, [0001]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793